Fourth Court of Appeals
                                      San Antonio, Texas
                                           July 27, 2021

                                       No. 04-21-00203-CR

                               EX PARTE ARMANDO RAMOS

                  From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6442-W1
                          Honorable Velia J. Meza, Judge Presiding


                                         ORDER

Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Lori I. Valenzuela, Justice

        Appellant is presently incarcerated. On January 22, 2020, this court issued an opinion and
judgment dismissing appellant’s appeal in Cause No. 04-19-00709-CR. The basis of this court’s
dismissal was that the record did not establish that appellant had a right to appeal.
        On June 23, 2020, appellant filed a post-conviction writ of habeas corpus. The trial court
denied the motion and filed written findings of fact and conclusions of law. Appellant thereafter
filed a “Request for Additional and Amended Fact Findings and Conclusion of Law” asking the
trial court to “explain it’s legal authority and reasoning for its denial.” Appellant timely filed a
notice of appeal seeking review of the trial court's denial of his original motion.
        On May 24, 2021, appellant filed in this court a motion for extension of time to perfect
appeal. The motion is predicated on appellant’s expectation that the trial court would file the
requested additional and amended findings of fact and conclusions of law.
        The clerk’s record originally filed with this court did not contain the trial court’s
certification of defendant’s right of appeal following the trial court’s denial of appellant’s
application for post-conviction writ of habeas corpus. This court ordered the trial court, if it had
not yet signed a certification of defendants right of appeal, to sign such a certification. We
further ordered the trial court clerk to file a supplemental clerk’s record containing the trial
court’s certification of defendant’s right of appeal. On July 23, 2021, the trial court certified
defendant’s right of appeal. On the same day, the trial court clerk filed a supplemental record
containing the certification.
        Appellant’s notice of appeal was timely filed, and the trial court has now certified
appellant’s right of appeal. Because appellant timely perfected his appeal, appellant’s request for
an extension of time to perfect appeal is DENIED. Appellant’s brief must be filed no later than
August 26, 2021.
It is so ORDERED July 27, 2021.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT